                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL 1597,
and RANDY SCHWEITZER,                                                7:17CV5009

                                                              FOURTH AMENDED
                     Plaintiffs,                                ORDER SETTING
                                                             FINAL SCHEDULE FOR
       vs.                                                  PROGRESSION OF CASE


CITY OF BROKEN BOW, NEBRASKA,

                     Defendant.


        This matter comes before the Court on the Text Email Motion to Extend Progression
Deadlines (Filing No. 37). After review of the stipulation, the Court finds good cause exists to
grant the requested extensions. Accordingly,

       IT IS ORDERED: The Motion to Extend Progression Deadlines (Filing No. 37) is
granted, and the deadlines in the Third Amended Order Setting Final Schedule for Progression of
Case (Filing No. 36) are amended as follows:

       1)     The jury trial of this case remains set to commence before John M. Gerrard, Chief
              United States District Judge, in North Platte, Nebraska, at 9:00 a.m. on October
              21, 2019, or as soon thereafter as the case may be called, for a duration of four (4)
              trial days. This case is subject to the prior trial of criminal cases and other civil
              cases that may be scheduled for trial before this one. Jury selection will be held at
              the commencement of trial.

       2)     The Pretrial Conference remains scheduled before the undersigned magistrate
              judge on October 7, 2019, at 11:00 a.m., and will be conducted in chambers. The
              parties’ proposed Pretrial Conference Order and Exhibit List(s) must be emailed
              to nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on September 30,
              2019.

       3)     The deposition deadline is July 3, 2019.

       4)     The deadline for filing motions to dismiss and motions for summary judgment is
              July 22, 2019.

       5)     The deadline for filing motions to exclude testimony on Daubert and related
              grounds is July 31, 2019.
6)     Motions in limine shall be filed seven (7) days before the pretrial conference. It is
       not the normal practice to hold hearings on motions in limine or to rule on them
       prior to the first day of trial. Counsel should plan accordingly.

7)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

8)     All requests for changes of deadlines or settings established herein shall be
       directed to the undersigned magistrate judge, including all requests for changes of
       trial dates. Such requests will not be considered absent a showing of due
       diligence in the timely progression of this case and the recent development of
       circumstances, unanticipated prior to the filing of the motion, which require that
       additional time be allowed.

Dated this 30th day of May, 2019.
                                             BY THE COURT:


                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                       -2-
